Citation Nr: 1828024	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability, to include degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).  The Veteran contends that he was assigned to Fort McClellan, Alabama from August 1, 1986 through September 30, 1986, and injured his back in August 1986 while in physical training there.  In addition, the Veteran asserts that while deployed overseas in Spain he had an active duty automobile accident.  These contentions have not been addressed by the RO.

The Veteran was afforded a VA examination in May 2013.  The examiner concluded that the Veteran's diagnosed DDD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that on the retirement examination of April 13, 2999, he complained of chronic back pain since 1985; however, on reports of medical history of January 23, 1992 and December 26, 1996, he denied recurrent back pain.  There were no records of any treatment for back problems in-service and no evidence for a chronic condition with tis onset in service.  

The examiner based his opinion on the fact that the Veteran had no documented treatment for a back injury in-service.  The lack of in-service disability is not fatal to a claim.  Additionally, it appears that the examiner did not properly consider the Veteran's lay evidence of continuity of symptomatology and in-service injuries and accidents when offering his opinion as to etiology. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In light of the foregoing, the Board seeks a new VA examination to determine the etiology of the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical and service records.  Specifically, request all documentation related to the Veteran's claim that he injured his back in August 1986 at Fort McClellan, Alabama.  In addition, request information from the Veteran regarding his claim that he had an in-service automobile accident while deployed overseas in Spain and assist the Veteran in obtaining related medical and service records.  All attempts to obtain records must be documented in the claims folder.

2.  Then, schedule the Veteran for VA examination to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and should note that review in the report.  

The examiner should consider the lay statements of record regarding a low back injury incurred during service at Fort McClellan, Alabama, an automobile accident while deployed overseas in Spain, and the Veteran's claim of continued symptoms of low back pain following service.

(a)  The examiner should diagnose and identify any low back disability.

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed low back disability is due to or related to active service, or any event, injury, or disease during active service, or manifested within one year of service discharge.

(c)  The examiner is requested to provide a rationale for any opinion provided.

3.  Then, readjudicate the claim.  If the claim is denied, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




